Citation Nr: 1225288	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cerebral palsy (neuro-muscular disorder).  

2.  Entitlement to service connection for a neuro-muscular disorder, to include poliomyelitis and cerebral palsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO in June 2012.  After the Board hearing, the Veteran submitted additional evidence, including various articles on polio and exercise, with a signed waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

The Board notes that in his February 2011 Notice of Disagreement (NOD) the Veteran appears to raise the issue of a claim of clear and unmistakable error (CUE) in the processing of his claim and the May 2010 rating decision.  The RO attempted to adjudicate whether the May 2010 rating decision included CUE in the April 2011 statement of the case (SOC).  The Veteran is advised that while a request for CUE may be made at any time after a decision is made, that decision must be final and not under appeal.  See 38 U.S.C.A. §§ 5109A; 7105(c) (unappealed decision by RO is final) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100(a) (Board decision on the merits, and not remands, are final decisions); 20.1103 (a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected).  Consequently, as the Veteran initiated an appeal of the May 2010 decision by filing his NOD, there is no final decision or CUE claim currently for consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In a final decision dated in June 1954, the RO denied the Veteran's claim of entitlement to service connection for cerebral palsy.  

2.  New evidence associated with the claims file since the June 1954 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for aggravation of poliomyelitis, or raises a reasonable possibility of substantiating that claim.  

3.  Mild post-polio atrophy of the left arm and leg was noted and diagnosed upon the Veteran's entry into active duty. 

4.  The competent and credible evidence fails to establish that the Veteran's preexisting neuro-muscular disorder (poliomyelitis or cerebral palsy) underwent an increase in disability during his active service.  


CONCLUSIONS OF LAW

1.  The June 1954 RO rating decision that denied entitlement to service connection for cerebral palsy is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  As evidence received since the RO's June 1954 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for aggravation of cerebral palsy have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  A neuro-muscular disorder, to include poliomyelitis and cerebral palsy, was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Board has found that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for aggravation of poliomyelitis.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.  

Otherwise, VA's duty to notify has been satisfied in regard to the reopened service connection claim.  The Veteran was notified via a letter dated in March 2010 of the criteria for establishing service connection for poliomyelitis, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter, accordingly, addressed all notice elements before the initial adjudication of the claim in the May 2010 rating decision now on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained VA treatment records.  The Veteran has submitted multiple articles on polio and exercise in support of his contention that his neuro-muscular disorder was aggravated during service and the Veteran testified at a hearing in front of the undersigned to the same effect.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claim.  

Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Here, during the June 2012 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claims for benefits and the need to show new and material evidence to reopen his claim and the need to show evidence of aggravation of his preexisting poliomyelitis or cerebral palsy in order to establish service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate these claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  

For example, at the time of the hearing he submitted multiple journal articles on an exercise regimen for those with post-polio syndrome in an effort to both submit new and material evidence with which to reopen his claim and to establish service connection for the reopened claim on the basis of aggravation.  Thus, the Board finds that the Veteran was not prejudiced when his claim for aggravation of poliomyelitis was initially adjudicated without consideration of whether there was new and material evidence with which to reopen the claim as the Board hearing provided the Veteran with the opportunity to submit new and material evidence and the Board herein has reopened his claim.  Therefore, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate these claims based on the current record.  

The Board also finds that the May 2010 VA examination report for a neuro-muscular disorder to be thorough and adequate upon which to base a decision with regard to the Veteran's service connection claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided a medical opinion and rationale with which to evaluate whether his preexisting disability was aggravated during service.  Even though treatise evidence was introduced into the record a year after the VA examination was concluded, the Board finds that a remand is not necessary in this case for the May 2010 VA examiner to consider this new material.  

The Board has considered and weighed the information in the journal articles, which discussed the benefits and drawbacks of an exercise regimen for polio victims.  This generic evidence contains no facts specific to the Veteran's case.  While the Veteran contends that he experienced difficulties in service because of his marching and exercising and preexisting polio, the submitted treatise evidence does not in any way indicate that the physical training he underwent during his brief period of active duty would have caused permanent increase in his disability.  Thus, the Board finds that this treatise evidence does not disturb the probity of the May 2010 VA examination and medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998) (noting that treatise evidence may provide support when combined with a medical opinion).  

Therefore, the Board finds that available records and medical evidence have been obtained in order to make an adequate determination as to the claims on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  


Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Historically, the Veteran filed a claim for entitlement to service connection for cerebral palsy in April 1954.  In a June 1954 rating decision, the RO denied entitlement to service connection for cerebral palsy, noting that the available evidence did not prove aggravation in service of the Veteran's poliomyelitis, which existed prior to service.  Although he was notified of the denial that same month, the Veteran did not initiate an appeal.  He also did not submit any new and material evidence with respect to his claim within the applicable one year period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).   As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

At the time of the June 1954 rating decision, the evidence of record consisted of the Veteran's service treatment records.  

In February 2010 the Veteran filed his current claim seeking service connection for aggravation of poliomyelitis.  This appeal arises from the RO's May 2010 rating decision that denied service connection for cerebral palsy with spastic left hemiplegia, left arm greater than left leg (claimed as polio).  The RO had characterized the claim on appeal based on the diagnosis and opinion of the May 2010 VA examiner.  

The Board notes that the May 2010 rating decision failed to discuss whether new and material evidence had been submitted to reopen the Veteran's claim and that the April 2011 SOC discussed whether the RO had committed CUE in the May 2010 rating decision.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Evidence added to the claims file since the June 1954 denial includes: VA treatment records dated from August 2006 to November 2006, and in March 2010 and December 2010; a March 2010 lay statement from the Veteran's spouse; a VA examination and addendum dated in May 2010; articles on polio from the Post-Polio Health International journal and from the Handbook on the Late Effects of Poliomyelitis for Physicians and Survivors (1999) submitted by the Veteran at the time of his Board hearing in June 2012; and a transcript of the Veteran's June 2012 Board hearing.  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes articles on polio survivors and on the types of beneficial and non-beneficial exercise for muscle strengthening.  Correspondence from the Veteran's spouse indicated that he had so overworked his partially denervated muscles in service that new weaknesses developed in previously affected and unaffected muscles.  In addition, the Veteran testified on his own behalf during his June 2012 Board hearing and stated that his polio increased in severity during service and then never improved (see transcript at pp. 9-10).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements of the Veteran and his spouse concerning a change in disability during service, which suggest that the condition have been aggravated by service, are thereby found to be new and material.  Indeed, went presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for aggravation of a neuro-muscular disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for aggravation of neuro-muscular disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).  

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

Where the induction examination notes a preexisting condition that is alleged to have been aggravated, the presumption of soundness does not apply.  The presumption of aggravation of 38 U.S.C.A. § 1153 and the regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In such a case, the burden falls on the veteran to establish aggravation.  Horn v. Shinseki, No. 10-0853, slip op. at 9, 2012 WL 2355544, at *6 (Vet. App. June 21, 2012).  

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, No. 10-0853, slip op. at 4, 2012 WL 2355544, at *2; Wagner, 370 F.3d at 1096.  

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Factual Background

The Veteran's January 1952 induction examination noted mild post-polio atrophy of the left arm and left leg.  The examiner indicated that strength in the arm and hand was adequate, although somewhat less than the right side, and that there was a barely perceptible limp seen on rapid movement.  A contemporaneous report of medical history noted that the Veteran had polio at the age of 18 months with resulting atrophy of the left arm and leg, but such had not interfered markedly with his ability.  For example, the examiner noted that the Veteran was able to ski, roller skate, and worked without trouble as a cabinet maker.  

A June 1952 service treatment record shows that the Veteran was referred to Physical Medicine based on history of polio as a child.  Atrophy of the left lower extremity with some pain was noted.  An attached record from Physical Medicine noted nine days of physical therapy.  On June 19, 1952, a service doctor related that the Veteran obviously did not have residuals of polio, but that his was a case of cerebral palsy.  The physician also noted that the Veteran should be separated from service for a condition that existed prior to service.  

On July 3, 1952, a clinical evaluation by the orthopedic clinic at an Air Force Base hospital noted that the Veteran had been seen since June 25, 1952 with pain, weakness, and soreness in the muscles of the left side, particularly the left leg.  He was seen as an outpatient and not hospitalized.  The Veteran told the orthopedic physician that when he was 18 months old he apparently had poliomyelitis, which left him partially paralyzed on the left side.  He said that he had remained in this condition all his life.  

Since entry into service, the Veteran stated that he had gotten along fairly well until two months ago when he began to suffer with muscle cramps and tightening sensations accompanied by pain in the left side of the body.  There was no history of twitchings of the muscles in the left side of the body.  It was noted that the Veteran had learned to adapt fairly well to his environment because of his disability which was only minimal in degree.  However, he had been unable to compensate since assuming duties in service, particularly marching and calisthenics.  

The examining orthopedist also noted that the incapacitating defects present upon recent physical examination arose as a natural consequence under pre-existing conditions following recovery from poliomyelitis, and were not incident to or aggravated by service.  The examiner further noted that the Veteran should never have been allowed to enter service, primarily because he was physically unable to assume the duties of enlisted personnel.  The examiner also noted that there were no further chances for improvement while the Veteran remained in service, but while his incapacity was permanent it was not progressive.  Diagnosis was paralysis, muscles, spastic, left upper and lower extremities, due to poliomyelitis at 18 months, manifested by hemi-atrophy of the musculature of left side of body, spastic gait, and weakness.  Severity was noted as moderate.  A Medical Board evaluation was recommended.  

A Medical Board evaluation dated July 9, 1952, carried forward the same diagnosis, except that the condition was noted as moderately severe.  The Medical Board examination report also noted hyperactive reflexes on the left side of the body.  Four large X figures marked those boxes indicating that the cause of incapacity was not incident to service, that the condition existed prior to active duty, that the condition was not permanently aggravated by active duty, and that the Veteran had received maximum hospital benefit.  An immediate discharge was approved.  

A subsequent discharge examination dated July 26, 1952 failed to note any abnormalities of the upper and lower extremities, but indicated that the Veteran's partial paralysis of the left side of the body existed prior to service and was considered disqualifying for military service.  This report also noted that the Medical Board had diagnosed cerebral palsy (rather than poliomyelitis) and recommended discharge on the basis that the condition had existed prior to service.  

Post-service, VA treatment records associated with the claims file contain few references to either polio or cerebral palsy.  March 2010 VA treatment records noted that the Veteran thought some of his symptoms might be related to post-polio syndrome as he had polio during childhood.  He was referred to the neurology department.  The Veteran subsequently told a physician's assistant that he was seen by the physical therapist for some exercises.  A subsequent March 2010 VA medical record noted that the VA neurologist had diagnosed "poliomyelitis with left upper extremity and lower extremity atrophy and weakness: stable."  

An unsigned letter from the Veteran's spouse submitted in March 2010 noted that the Veteran now had post-polio syndrome related to his increased polio manifestations during service.  She noted that during basic training the Veteran went to sick bay several times, sometimes for stress, and that marching was the main aggravation.  Further, she claimed that her husband had so overworked his partially denervated muscles in service that it resulted in postural imbalances (hip pain, poor circulation in legs) as well as new weakness in previously affected and unaffected muscles.  She also wrote that his active life after service, including heavy physical labor such as road construction and building construction, supported his need to prove himself physically.  For reasons not explained, the spouse's letter indicated he was in service in 1951, not 1952, and that he had polio at the age of 17 months rather than 18 months.  

In his February 2010 claim the Veteran asserted that he disclosed his former polio during his induction physical, but that doctors told him they did not believe the disease had manifested itself to any degree strong enough to prevent him from enduring the rigors of military duty.  During aircraft mechanics school he stated that his polio began to manifest itself from some type of aggravation.  He stated that he was not sure whether it was the physical activities from basic training and AIT that triggered his polio or whether it was mental stress deliberately applied to all recruits to see how well they could work under stress.  He also stated that after discharge he continued to suffer with polio conditions.  

The Veteran underwent a VA examination in May 2010.  The VA examiner reviewed the claims file and examined the Veteran and considered his complaints and personal history.  The examiner noted that several months after induction it became apparent that the Veteran could not meet the physical demands of service life.  The examiner noted that some of the physical findings on the Medical Board examination - a spastic gait, a spastic position of the left hand, unsustained clonus on the left, hyperactive reflexes on the left, and a positive Babinski test on the left - are clearly not physical findings considered residuals of polio, as polio is a lower motor neuron disease affecting the anterior horn cells of the spinal cord.  With polio, reflexes are decreased or absent, not hyperactive.  The examiner stated that the physical findings in the Medical Board examination were more consistent with an upper motor neuron central nervous system disease or injury, such as cerebral palsy, multiple sclerosis, a spinal cord injury, or an acquired brain injury including a stroke.  

Thus, the VA examiner believed that a diagnosis of polio at age 18 months was seriously called into question.  The examiner thought that the diagnosis should have been cerebral palsy, with spastic hemiplegia on the left.  The VA examiner explained how this condition is often missed or misdiagnosed during the newborn period.  He also cited one of the March 2010 VA medical records as documenting physical findings inconsistent with a history of polio or post-polio syndrome.  

On examination, the Veteran told the examiner that at age 8 or 9 he was seen by the Mayo Clinic for polio.  He confirmed for the examiner that though he got through basic training he later started to have more problems with marching and walking.  He could not recall any profiles or light duty.  Post-service, he told the examiner that he worked for a construction company as a laborer and later as an equipment operator and eventually a construction crew foreman.  Now retired, for the past two years the Veteran had been using a cane in his right hand.  The Veteran is right-handed.  Generalized muscle atrophy was noted of the left arm and leg with increased muscle tone on the left.  Gait was spastic with short steps.  

Diagnosis was cerebral palsy with spastic left hemiplegia, worse with left arm than left leg.  The VA examiner opined that there was no evidence that military service caused any functional loss beyond the normal age-related progression of functional loss.  In an addendum also dated in May 2010, the VA examiner clarified that there was no evidence that military service caused any progression of the Veteran's disease beyond the normal age-related progression of this disease.  

A December 2010 VA medical record noted that the Veteran had suffered a stroke in 1994 with residual left sided hemiplegic/hemiparetic and visual field defect.  Those records are not associated with the claims file.  

During his June 2012 Board hearing, the Veteran's representative contended that recent journal articles on exercising to strengthen muscles for those with post-polio syndrome (submitted at the time of the hearing) showed that the Veteran's symptoms were exacerbated above and beyond the normal.  She also pointed out that in 80 years the Veteran had only been told he had cerebral palsy, rather than polio, on two occasions.  The Veteran testified that his current neurologist was treating him for polio, not cerebral palsy, and that he had a stroke in the past and now needed to use a cane.  

He testified that when he entered service he had no problems or issues with his polio, but in the middle or latter part of boot camp he started falling back and having a lot of pain in his leg.  He said that he went to bed call several times and was given aspirin.  He thought that exercises and marching aggravated his preexisting polio.  He said that his polio condition did not get any better after discharge, but did worsen in later years before his stroke.  He testified to working construction and operating heavy equipment after discharge.  The Veteran also assented to his representative's suggestion that his polio had increased in severity during service and then never improved.  

In his April 2011 VA Form 9, Substantive Appeal, the Veteran asserted that the rigors of basic training caused a triggering of his polio, aggravating his condition into being active.  He also claimed that a VA doctor had diagnosed him with polio and currently treated him for this condition.  

The Veteran also submitted several treatise articles pertaining to exercise and post-polio syndrome (late effects of poliomyelitis).  First, as noted, none of the articles made any direct reference to the Veteran or his disability picture.  The articles also make no specific findings as to whether the rigors of active duty service would cause an increase in disability in one who had had polio.  Lastly, while the articles describe the types of exercise that are beneficial for one recovering from polio as well as the types of exercise that should be avoided, there is no indication that engaging in any type of exercise would result in a permanent increase in disability.  

Analysis

The evidence of record, including the January 1952 induction service examination report, clearly noted the existence of mild post-polio atrophy of the left arm and left leg before active duty.  A contemporaneous report of medical history supported this conclusion by identifying that the Veteran had contracted polio at the age of 18 months.  Thus, the Board concludes that the Veteran's poliomyelitis was noted when he was examined, accepted, and enrolled for service.  Therefore, the provisions of 38 C.F.R. § 3.304(b) related to the presumption of soundness do not apply in this case.  

The Board notes that there is some question whether the neuro-muscular disorder at issue in this case is poliomyelitis or cerebral palsy.  As noted in the evidence recited above, the Veteran provided a history of poliomyelitis at induction and the Medical Board evaluated him for such six months later.  On the other hand, a doctor at the Air Force Base physical medicine clinic opined in June 1952 that the Veteran "obviously" did not have residuals of polio, but presented a case of cerebral palsy for which he should be separated from service for a preexisting condition.  The subsequent July 1952 discharge examination also noted cerebral palsy rather than polio.  Further, the May 2010 VA examiner who interviewed the Veteran and reviewed this case argues in his report that the Veteran was misdiagnosed with poliomyelitis as an infant and explained why physical findings and medical evidence are inconsistent with a diagnosis of polio but consistent with a diagnosis of cerebral palsy.  

The Board finds that the Veteran clearly had a preexisting neuro-muscular disorder, either poliomyelitis or cerebral palsy, and that the specific name of the disability and whether there was a misdiagnosis before or during service is of little importance to adjudicating his claim.  

As noted above, where the induction examination notes a preexisting condition that is alleged to have been aggravated, the presumption of soundness does not apply.  The presumption of aggravation of 38 U.S.C.A. § 1153 and the regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In this type of case, the burden falls on the veteran to establish aggravation.  Horn, No. 10-0853, slip op. at 9, 2012 WL 2355544, at *6.  

In this regard, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In reaching this decision, the Board has not exclusively relied on the X checkmarks on the face of the Medical Evaluation Proceedings which indicated no aggravation in service.  See Horn, No. 10-0853, slip op. at 11-14, 2012 WL 2355544, at *7-10 (noting that VA may not rely on an unexplained "X" on a form in considering whether a condition was aggravated during service).  

Instead, the Board finds that a totality of the evidence is against any finding that the preexisting poliomyelitis or cerebral palsy underwent a permanent increase in disability during service.  At induction in January 1952 his post-polio atrophy of the left arm and left leg was noted as mild.  However, a June 1952 service treatment record noted severe atrophy in the left lower extremity, but then only referred to "some pain."  An ensuing evaluation by the base orthopedic clinic noted in late June 1952 a definite hemi-atrophy of the entire left side of the body with increased tendon reflexes and muscle tone in the upper and lower extremities and a limping gait.  Importantly, it was noted that the Veteran had learned to adapt fairly well to his environment because his residual disability was only minimal.  There was no indication that there had been a change.  

The orthopedist noted later in early July 1952 that the partial paralysis of the left side of the body had existed since the Veteran was 18 months old and was present with the Veteran entered service.  While the severity of the condition was noted as moderate rather than mild, the orthopedist also noted that the Veteran's defects were not related to service or aggravated by service; that the Veteran should never have been able to enlist; and that he began to suffer muscle cramps and tightening sensations with pain but no twitchings or convulsions.  The ensuing Medical Board Proceedings, which clearly relied on the July 1952 report of the base clinic orthopedist, apparently erroneously interpreted the orthopedist's finding of moderate severity and noted instead that the Veteran's paralysis due to childhood poliomyelitis was moderately severe.  As noted above, the July 1952 discharge examination did not qualify the cerebral palsy diagnosis by severity but noted that it had existed before service.  

The Board finds that these ranges of severity are essentially focused on mild or moderate symptoms as the designation of moderately severe appears to be a typographical error as noted above.  Nothing in the medical evidence reflects a permanent worsening of the underlying neuro-muscular disorder, Jensen, 4 Vet. App. at 306-307, or "a lasting worsening of the condition."  Routen, 10 Vet. App. at 189.  Rather, the Veteran's inservice symptomatology, whatever designations of severity were attached during different evaluations, appears more consistent with a temporary or intermittent flare-up of a preexisting injury or disease, which is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.  

As such, the evidence simply fails to show that a claim for entitlement to service connection for aggravation of either poliomyelitis or cerebral palsy is warranted in this case.  The Board finds that the medical and lay evidence of record does not show that the Veteran's preexisting neuro-muscular disability underwent any permanent increase in disability during his brief period of service.  Rather the evidence, especially the service treatment records and the VA examination and opinion, shows that the Veteran's disability precluded him from doing certain activities in service.  He conceded that post-service he was able to work in the construction business and operate heavy equipment.  While his symptoms were manifested in the second half of his period of active duty, the described symptomatology does not show that his poliomyelitis or cerebral palsy worsened thereafter for the remainder of his life.  

Evidence of record also includes the Veteran's statements and hearing testimony, the contentions of his representative, and the correspondence of his wife to the effect that the Veteran's marching and other physical training during service aggravated his poliomyelitis.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, the Veteran is competent to describe his in-service recollections of difficulty with physical training as well as his current manifestations of a neuro-muscular disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran, his wife, and his representative have contended that his preexisting poliomyelitis or cerebral palsy increased in severity during his brief period of active service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The lay statements from the Veteran, his wife, and his representative merely posit the argument that his current neuro-muscular disorder, whether polio or cerebral palsy, was caused by his inservice physical training, especially marching and calisthenics.  As an initial matter, the treatise evidence he submitted at the time of his hearing does not generally or specifically prove that any inservice physical training permanently increased the severity of his disability.  The evidence of record clearly showed mild post-polio atrophy of the left arm and left leg at entrance into active duty.  Similarly, any claim that his neuro-muscular disorder was aggravated by service, to include undergoing an increase in severity, is deemed less credible in light of the Medical Board evaluation that showed unchanged paralysis, muscle, spastic, left upper and lower extremities, due to poliomyelitis at age of 18 months; the July 1952 service discharge examination that showed discharge for cerebral palsy which existed prior to service with no abnormalities of the upper and lower extremities noted; and the May 2010 VA examination that showed there was no persuasive evidence that the Veteran's preexisting cerebral palsy caused any functional loss or progression of the disease beyond the normal progress of the disease.  

Further, the Board accords the statements of the Veteran, his wife, and his service representative regarding the claimed aggravation of his neuro-muscular disorder no probative value as they are not competent to opine on such complex medical questions.  The Board assigns no probative value to their purported assertions of aggravation during service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In addition, the Veteran did not appeal the denial of his service connection claim for cerebral palsy in 1954 until he filed to reopen his claim in February 2010.  The Board also cannot ignore the significance of the fact that the Veteran was discharged from active duty service in 1952, but filed his claim to reopen in 2010, nearly 58 years after service separation.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The treatise evidence submitted holds little to no probative value.  Those articles did not contain any findings specific to the Veteran's appeal.  There were also no general findings that were supportive of the contention that the rigors of military service, to include physical exercise/training, would cause a permanent increase in disability. See Wallin v. West, 11 Vet. App. 509, 513 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").

For the foregoing reasons, the claim of entitlement to service connection for aggravation of poliomyelitis must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence, and the Veteran has not met his burden of establishing aggravation.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for cerebral palsy (neuro-muscular disorder).  

Entitlement to service connection for a neuro-muscular disorder, to include poliomyelitis and cerebral palsy is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


